      Case 5:07-cr-00002-CAR-CHW Document 542 Filed 08/25/21 Page 1 of 2




                      INȱTHEȱUNITEDȱSTATESȱDISTRICTȱCOURTȱ
                      FORȱTHEȱMIDDLEȱDISTRICTȱOFȱGEORGIAȱ
ȱ                              MACONȱDIVISIONȱ
       ȱ

SPURGEONȱGREENȱJR.,ȱ                          :ȱ
ȱ                                             :ȱ
ȱȱȱȱȱȱȱȱȱȱȱPetitioner,ȱ                       :ȱ        No.ȱ5:07ȬCRȬ2ȬCARȬCHWȬ1ȱ
                                              :ȱ        ȱ
v.ȱ    ȱ       ȱ       ȱ      ȱ       ȱ       :ȱ        ȱ
                                              :ȱ        ȱ
UNITEDȱSTATESȱOFȱAMERICA,ȱ                    :ȱ        ȱ
ȱ    ȱ    ȱ       ȱ ȱ   ȱ                     :ȱ        ȱ
     Respondent.ȱ                             :ȱ        ProceedingsȱUnderȱ28ȱU.S.C.ȱ§ȱ2255ȱ
ȱȱȱ                                           :ȱ
ȱ
              ORDERȱONȱUNITEDȱSTATESȱMAGISTRATEȱJUDGE’Sȱ
                           RECOMMENDATIONȱ

       Beforeȱ theȱ Courtȱ isȱ theȱ Unitedȱ Statesȱ Magistrateȱ Judge’sȱ Recommendationȱ toȱ

dismissȱPetitionerȱSpurgeonȱGreenȱJr.’sȱ“MotionȱtoȱVacateȱTheȱApplicabilityȱofȱ21ȱU.S.C.ȱ

§841(b)(1)(C)”ȱ [Doc.ȱ 537].ȱ Becauseȱ Petitioner’sȱ Motionȱ raisedȱ aȱ collateralȱ attackȱ onȱ hisȱ

conviction,ȱtheȱMagistrateȱJudgeȱconstruedȱtheȱMotionȱasȱseekingȱreliefȱunderȱ28ȱU.S.C.ȱ

§2255.ȱPetitionerȱhasȱfiledȱanȱObjectionȱtoȱtheȱRecommendationȱinȱwhichȱheȱcontendsȱhisȱ

Motionȱ isȱ notȱ aȱ collateralȱ attackȱ onȱ hisȱ convictionȱ [Doc.ȱ 539].ȱ Petitioner’sȱ argument,ȱ

however,ȱ isȱ withoutȱ merit.ȱ Petitioner’sȱ Motionȱ clearlyȱ raisesȱ aȱ collateralȱ attackȱ onȱ theȱ

validityȱofȱhisȱconviction,ȱandȱthusȱtheȱMagistrateȱJudgeȱcorrectlyȱconstruedȱitȱasȱaȱmotionȱ

filedȱunderȱ§2255.ȱAsȱsetȱforthȱinȱtheȱRecommendation,ȱbecauseȱPetitionerȱhasȱnotȱshownȱ

heȱreceivedȱauthorizationȱfromȱtheȱEleventhȱCircuitȱpriorȱtoȱfilingȱhisȱ§2255ȱMotionȱasȱ



                                                   1

     Case 5:07-cr-00002-CAR-CHW Document 542 Filed 08/25/21 Page 2 of 2




requiredȱ byȱ statute,ȱ hisȱ motionȱ mustȱ beȱ dismissedȱ withoutȱ prejudiceȱ asȱ aȱ secondȱ orȱ

successiveȱ§2255ȱmotion.ȱ

       Havingȱ fullyȱ consideredȱ theȱ recordȱ inȱ thisȱ caseȱ andȱ investigatedȱ deȱ novoȱ thoseȱ

portionsȱofȱtheȱRecommendationȱtoȱwhichȱPetitionerȱobjects,ȱtheȱCourtȱagreesȱwithȱtheȱ

findingsȱ andȱ conclusionsȱ inȱ theȱ Recommendation.ȱ Petitioner’sȱ Objectionȱ [Doc.ȱ 539],ȱ isȱ

OVERRULED,ȱ andȱ theȱ Recommendationȱ [Doc.ȱ 538]ȱ isȱ ADOPTEDȱ andȱ MADEȱ THEȱ

ORDERȱOFȱTHEȱCOURT.ȱȱPetitioner’sȱMotionȱtoȱvacate,ȱsetȱaside,ȱorȱcorrectȱsentenceȱ

underȱ 28ȱ U.S.C.ȱ §ȱ 2255ȱ [Doc.ȱ 537]ȱ isȱ DISMISSEDȱ withoutȱ prejudiceȱ forȱ lackȱ ofȱ

jurisdictionȱasȱaȱsecondȱorȱsuccessiveȱ§ȱ2255ȱmotionȱfiledȱwithoutȱauthorizationȱbyȱtheȱ

EleventhȱCircuit.ȱȱȱȱ

       SOȱORDERED,ȱthisȱ25thȱdayȱofȱAugust,ȱ2021.ȱ

                                            ȱs/ȱC.ȱAshleyȱRoyalȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ___ȱ
                                            C.ȱASHLEYȱROYAL,ȱSENIORȱJUDGEȱ
                                            UNITEDȱSTATESȱDISTRICTȱCOURTȱ
ȱ

ȱ






                                               2

